UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-4874 Colorado Interstate Gas Company (Exact Name of Registrant as Specified in Its Charter) Delaware 84-0173305 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) El Paso Building 1001 Louisiana Street (Zip Code) Houston, Texas (Address of Principal Executive Offices) Telephone Number: (713) 420-2600 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered 6.85% Senior Debentures, due 2037 New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £No R Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes £ No R Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes£No £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer R Smaller reporting company£ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes £ No R State the aggregate market value of the voting equity held by non-affiliates of the registrant: None Documents Incorporated by Reference: None COLORADO INTERSTATE GAS COMPANY TABLE OF CONTENTS Caption Page PART I Item 1. Business 1 Item 1A. Risk Factors 4 Item 1B. Unresolved Staff Comments 12 Item 2. Properties 12 Item 3. Legal Proceedings 12 Item 4. (Removed and Reserved) 12 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 13 Item 6. Selected Financial Data 13 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 23 Item 8. Financial Statements and Supplementary Data 24 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 44 Item 9A. Controls and Procedures 44 Item 9B. Other Information 44 PART III Item 10. Directors, Executive Officers and Corporate Governance 45 Item 11. Executive Compensation 47 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 48 Item 13. Certain Relationships and Related Transactions, and Director Independence 49 Item 14. Principal Accountant Fees and Services 51 PART IV Item 15. Exhibits and Financial Statement Schedules 52 Signatures 53 Below is a list of terms that are common to our industry and used throughout this document: /d per day MDth thousand dekatherms BBtu billion British thermal units MMcf million cubic feet Bcf billion cubic feet LNG liquefied natural gas Dth dekatherm When we refer to cubic feet measurements, all measurements are at a pressure of 14.73 pounds per square inch. When we refer to “us”, “we”, “our”, “ours”, "the Company" or “CIG”, we are describing Colorado Interstate Gas Company and/or our subsidiaries. i Table of Contents PART I ITEM 1. BUSINESS Overview and Strategy We are a Delaware general partnership, originally formed in 1927 as a corporation. We are owned 42 percent indirectly through a wholly owned subsidiary of El Paso Corporation (El Paso) and 58 percent by EPPP CIG GP Holdings, L.L.C., a subsidiary of El Paso Pipeline Partners, L.P. (EPB), a master limited partnership of El Paso.Our primary business consists of the interstate transportation, storage andprocessing of natural gas. We conduct our business activities through our natural gas pipeline system, storage facilities, a processing plant and our 50 percent ownership interest in WYCO Development LLC (WYCO) which is a joint venture with an affiliate of Public Service Company of Colorado (PSCo). Our pipeline system and storage facilities operate under a tariff approved by the Federal Energy Regulatory Commission (FERC) that establishes rates, cost recovery mechanisms and other terms and conditions of services to our customers. The fees or rates established under our tariff are a function of our costs of providing services to our customers, including a reasonable return on our invested capital. Our strategy is to enhance the value of our transportation and storage business by: • providing outstanding customer service; • executing successfully on time and on budget for our committed expansion projects; • developing new growth projects in our market and supply areas; • maintaining the integrity and ensuring the safety of our pipeline system and other assets; • successfully recontracting expiring contracts for transportation capacity; and • focusing on increasing utilization, efficiency and cost control in our operations. Pipeline System. Our pipeline system consists of approximately 4,300 miles of pipeline with a design capacity of approximately 4,592 MMcf/d. During 2010, 2009, and 2008, average throughput was 2,131 BBtu/d, 2,299 BBtu/d, and 2,225 BBtu/d. This system extends from production areas in the U.S. Rocky Mountains and the Anadarko Basin directly to customers in Colorado and Wyoming and indirectly to the midwest, southwest, California and the Pacific northwest. Storage and Processing Facilities. Along our pipeline system, we own interests in five storage fields in Colorado and Kansas with approximately 37 Bcf of underground working natural gas storage capacity, including6 Bcf of storage capacity from Totem Gas Storage owned by WYCO which is further discussed below. In addition, we have a processing plant located in Wyoming. WYCO. We own a 50 percent interest in WYCO, a joint venture with an affiliate of PSCo.WYCO owns Totem Gas Storage and the 164 mile High Plains pipeline, both of which are located in Northeast Colorado. Totem Gas Storage and the High Plains pipeline were placed in service in June 2009 and November 2008, respectively and are operated by us under CIG’s certificate with the FERC.The High Plains pipeline extends from the Cheyenne Hub in northeast Colorado to PSCo’s Fort St. Vrain electric generation plant and other points of interconnection with PSCo’s system. The system added approximately 900 MMcf/d of overall transportation capacity to our system. The increased capacity is primarily contracted with PSCo pursuant to a firm contract through 2029. The Totem Gas Storage facility consists of a natural gas storage field that services and interconnects with the High Plains pipeline. The Totem Gas Storage field has 6 Bcf of working natural gas storage capacity with a maximum withdrawal rate of 200 MMcf/d and a maximum injection rate of 100 MMcf/d. WYCO also owns a state regulated intrastate gas pipeline that extends from the Cheyenne Hub in northeast Colorado to PSCo’s Fort St. Vrain’s electric generation plant, which we do not operate, and a compressor station in Wyoming operated by an affiliate. 1 Table of Contents Markets and Competition Our customers consist of natural gas distribution and industrial companies, electric generation companies, natural gas producers, other natural gas pipelines and natural gas marketing and trading companies. We provide transportation and storage services in both our natural gas supply and market areas. Our pipeline system connects with multiple pipelines that provide our customers with access to diverse sources of supply, including supply from unconventional sources, and various natural gas markets. The natural gas industry is undergoing a major shift in supply sources.Production from conventional sources is declining while production from unconventional sources, such as shales, is rapidly increasing.This shift will affect the supply patterns, the flows and the rates that can be charged on pipeline systems.The impact will vary among pipelines according to the location and the number of competitors attached to these new supply sources. Electric power generation has been the source of most of the growth in demand for natural gas over the last 10 years, and this trend is expected to continue in the future. The growth of natural gas in this sector is influenced by competition with coal and increased consumption of electricity as a result of recent economic growth. Short-term market shifts have been driven by relative costs of coal-fired generation versus gas-fired generation. A long-term market shift in the use of coal in power generation could be driven by environmental regulations. The future demand for natural gas could be increased by regulations limiting or discouraging coal use. However, natural gas demand could potentially be adversely affected by laws mandating or encouraging renewable power sources. Our system serves two major markets, an on-system market, consisting of utilities and other customers located along the Front Range of the U.S. Rocky Mountains in Colorado and Wyoming, and an off-system market, consisting of the transportation of U.S. Rocky Mountain natural gas production from multiple supply basins to users accessed through interconnecting pipelines in the midwest, southwest, California and the Pacific northwest. Recent growth in the on-system market from both the space heating segment and electric generation segment has provided us with incremental demand for transportation services.In late 2010, the Colorado Public Utility Commission approved a proposal for Public Service of Colorado to convert approximately 900 megawatts of older coal generation to natural gas fired generation by 2017. This approval remains under review and is being protested by the coal industry. Competition for our on-system market consists of an intrastate pipeline, an interstate pipeline, local production from the Denver-Julesburg basin, and long-haul shippers who elect to sell into this market rather than the off-system market. Competition for our off-system market consists of other interstate pipelines, including Wyoming Interstate Company, LLC (WIC), that are directly connected to our supply sources. CIG faces competition from other existing pipelines and alternative energy sources that are used to generate electricity such as hydroelectric power, wind, solar, coal and fuel oil. For a further discussion of factors impacting our markets and competition, see Item 1A, Risk Factors. Customers and Contracts Our existing transportation and storage contracts expire at various times and in varying amounts of throughput capacity. Our ability to extend our existing customer contracts or remarket expiring contracted capacity is dependent on competitive alternatives, the regulatory environment at the federal, state and local levels and market supply and demand factors at the relevant dates these contracts are extended or expire. The duration of new or renegotiated contracts will be affected by current prices, competitive conditions and judgments concerning future market trends and volatility. Although, we attempt to recontract or remarket our capacity at the maximum rates allowed under our tariffs, we frequently enter into firm transportation contracts at amounts that are less than these maximum allowable rates to remain competitive. The following table details our customer and contract information related to our pipeline system as ofDecember 31, 2010. Firm customers reserve capacity on our pipeline system and storage facilities and are obligated to pay a monthly reservation or demand charge, regardless of the amount of natural gas they transport or store, for the term of their contracts. Interruptible customers are customers without reserved capacity that pay usage charges based on the volume of gas they transport, store, inject or withdraw. 2 Table of Contents Customer Information Contract Information Approximately 110 firm and interruptible customers. Approximately 160 firm transportation contracts. Weighted average remaining contract term of approximately seven years. Major Customers: PSCo (905 BBtu/d) Expire in 2012– 2029. (874 BBtu/d) Expire in 2025 – 2029. (200 BBtu/d) Expires in 2040. Williams Gas Marketing, Inc. (395 BBtu/d) Expire in 2011– 2014. Pioneer Natural Resources USA, Inc. (109 BBtu/d) Expire in 2014– 2015. (202 BBtu/d) Expire in 2020– 2022. Regulatory Environment Our interstate natural gas transmission system and storage operations are regulated by the FERC under the Natural Gas Act of 1938, the Natural Gas Policy Act of 1978 and the Energy Policy Act of 2005. We operate under a tariff approved by the FERC that establishes rates, cost recovery mechanisms and other terms and conditions of service to our customers. The rates established under our tariffs are a function of our costs of providing services to our customers, including a reasonable return on our invested capital.Generally, the FERC’s authority extends to: • rates and charges for natural gas transportation and storage and related services; • certification and construction of new facilities; • extension or abandonment of services and facilities; • maintenance of accounts and records; • relationships between pipelines and certain affiliates; • terms and conditions of service; • depreciation and amortization policies; • acquisition and disposition of facilities; and • initiation and discontinuation of services. Our interstate pipeline system is also subject to federal, state and local safety and environmental statutes and regulations of the U.S. Department of Transportation (DOT) and the U.S. Department of the Interior. We have ongoing inspection programs designed to keep our facilities in compliance with pipeline safety and environmental requirements and we believe that our system is in material compliance with the applicable regulations. For a further discussion of the potential impact of regulatory matters on us, see Item 1A, Risk Factors. Environmental A description of our environmental remediation activities is included in Part II, Item 8, Financial Statements and Supplementary Data, Note 7, and is incorporated herein by reference. Employees We do not have employees. We are managed and operated by officers of El Paso. We have an omnibus agreement with El Paso and its affiliates under which we reimburse El Paso for the provision of various general and administrative services for our benefit and for direct expenses incurred by El Paso on our behalf. 3 Table of Contents ITEM 1A. RISK FACTORS CAUTIONARY STATEMENT FOR PURPOSES OF THE “SAFE HARBOR” PROVISIONS OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 This report contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements are based on assumptions or beliefs that we believe to be reasonable; however assumed facts almost always vary from the actual results and such variances can be material. Where we express an expectation or belief as to future results, that expectation or belief is expressed in good faith and is believed to have a reasonable basis. We cannot assure you, however, that the stated expectation or belief will occur. The words “believe,” “expect,” “estimate,” “anticipate,” and similar expressions will generally identify forward-looking statements. All of our forward-looking statements, whether written or oral, are expressly qualified by these and other cautionary statements. We disclaim any obligation to update any forward-looking statements to reflect events or circumstances after the date provided.With this in mind, you should consider the risks discussed elsewhere in this report and other documents we file with the Securities and Exchange Commission (SEC) from time to time and the following important factors that could cause actual results to differ materially from those expressed in any of our forward-looking statements.If any of the following risks were actually to occur, our business, results of operations, financial condition and growth could be materially adversely affected. Risks Related to Our Business The success of our business depends on many factors beyond our control. The results of our business are impacted in the long term by the volumes of natural gas we transport or store and the prices we are able to charge for these services. The volumes we transport and store depend on the actions of third parties that are based on factors beyond our control. Suchfactors include events that negatively impact our customers’ demand for natural gas and could expose our pipeline to the risk that we will not be able to renew contracts at expiration or that we will be required to discount our rates significantly upon renewal.We are also highly dependent on our customers and downstream pipelines to attach new and increased loads on their systems in order to grow our business.Further, state agencies that regulate our local distribution company customers could impose requirements that could impact demand for our services. The volume of gas that we transport and store also depends on the availability of natural gas supplies that are attached to our pipeline system, including the need for producers to continue to develop additional gas supplies to offset the natural decline from existing wells connected to our system.This requires the development of additional natural gas reserves, obtaining additional supplies from interconnecting pipelines, and the development of LNG facilities on or near our system. There have been major shifts in supply basins over the last few years, especially with regard to the development of new natural gas shale plays and declining production from conventional sources of supplies. A prolonged decline in energy prices could cause a decrease in these development activities and could cause a decrease in the volume of reserves available for transmission and storage through our system. Furthermore, our ability to deliver gas to our shippers is dependent upon their ability to purchase and deliver gas at various receipt points into our system. On occasion, particularly during extreme weather conditions, the gas delivered by our shippers at the receipt points into our system is less than the gas that they take at delivery points from our system. This can cause operational problems and can negatively impact our ability to meet our shippers' demand. The agencies that regulate us and our customers could affect our profitability. Our pipeline business is extensively regulated by the FERC, the DOT, the Department of Interior, the U.S. Department of Homeland Security and various state and local regulatory agencies whose actions have the potential to adversely affect our profitability. The FERC regulates most aspects of our business, including the terms and conditions of services offered, our relationships with affiliates, construction and abandonment of facilities and the rates charged by our pipeline (including establishing authorized rates of return).We periodically file to adjust the rates charged to our customers.We are working with our customers to pre-settle a rate case that will establish new rates effective October 2011. We may not be successful in this effort which would then require that we file and potentially litigate a full rate case the outcome of which we cannot control.There is a risk that the FERC may establish rates that are not acceptable to us and have a negative impact on us. In addition, our profitability is influenced by fluctuations in costs and our ability to recover any increases in our costs in the rates charged to our shippers.Our operating results can be negatively impacted to the extent that such costs increase in an amount greater than what we are permitted to recover in our rates or to the extent that there is a lag before we can file and obtain rate increases. 4 Table of Contents Our existing rates may also be challenged by complaint. The FERC commenced several proceedings in 2009 and 2010 against unaffiliated pipeline systems to reduce the rates they were charging their customers. There is a risk that the FERC or our customers could file similar complaints on us and that a successful complaint against our rates could have an adverse impact on us. Certain of our transportation services are subject to negotiated rate contracts that may not allow us to recover our costs of providing the services. Under FERC policy, interstate pipelines and their customers may execute contracts at a negotiated rate which may be above or below the FERC regulated recourse rate for that service. These negotiated rate contracts are generally not subject to adjustment for increased costs which could occur due to inflation, increases in the cost of capital or taxes or other factors relating to the specific facilities being used to perform the services. It is possible that costs to perform services under negotiated rate contracts will exceed the negotiated rates. Any shortfall of revenue, representing the difference between recourse rates and negotiated rates could result in either losses or lower rates of return in providing such services. Our revenues are generated under contracts that must be renegotiated periodically. Our revenues are generated under transportation and storage contracts which expire periodically and must be renegotiated, extended or replaced. If we are unable to extend or replace these contracts when they expire or renegotiate contract terms as favorable as the existing contracts, we could suffer a material reduction in our revenues, earnings and cash flows. For example, basis differentials between receipt and delivery points on our pipeline system could decrease over time and thereby negatively impact our ability to renew contracts at rates that were previously in place. Our ability to extend and replace contracts could be adversely affected by factors we cannot control, as discussed in more detail above. In addition, changes in state regulation of local distribution companies may cause them to negotiate short-term contracts or turn back their capacity when their contracts expire. The expansion of our pipeline system by constructing new facilities subjects us to construction and other risks that may adversely affect us. We frequently expand the capacity of our existing pipeline and storage facilities by constructing additional facilities. Construction of these facilities is subject to various regulatory, development and operational risks, including: ● our ability to obtain necessary approvals and permits from the FERC and other regulatory agencies on a timely basis that are on terms that are acceptable to us, including the potential negative impact of delays and increased costs caused by general opposition to energy infrastructure development, especially in environmentally,culturally sensitive and more heavily populated areas; ● the ability to access sufficient capital at reasonable rates to fund expansion projects, especially in periods of prolonged economic decline when we may be unable to access the capital markets; ● the availability of skilled labor, equipment, and materials to complete expansion projects; ● potential changes in federal, state and local statutes, regulations, and orders; ● impediments on our ability to acquire rights-of-way or land rights on terms that are acceptable to us; ● our ability to construct projects within anticipated costs, including the risk that we may incur cost overruns resulting from weather conditions, geologic conditions, inflation or increased costs of equipment, materials (such as steel and nickel), labor, contractor productivity, delays in construction due to various factors including delays in obtaining regulatory approvals or other factors beyond our control.These cost overruns could be material and we may not be able to recover such excess costs from our customers which could negatively impact the return on our investments or could result in financial impairments; ● our ability to construct projects within anticipated time frames that would likely delay our collection of transportation charges under our contracts; ● the failure of suppliers and contractors to meet their performance and warranty obligations; and ● the lack of transportation, storage or throughput commitments. Any of these risks could prevent a project from proceeding, delay its completion or increase its anticipated costs. There is also the risk that a downturn in the economy and its negative impact upon natural gas demand may result in either slower development in the potential for future expansion projects or adjustments in the contractual commitments supporting such projects. As a result, new facilities may be delayed or may not achieve our expected investment return. 5 Table of Contents We depend on certain key customers and producers for a significant portion of our revenues and the loss of any of these key customers could result in a decline in our revenues. We rely on a limited number of customers for a significant portion of our system revenues. For the year ended December 31, 2010, PSCo accounted for approximately 41 percent of our operating revenues. The loss of any material portion of the contracted volumes of this customer, as a result of competition, creditworthiness, inability to negotiate extensions, or replacements of contracts or otherwise, could have a material adverse effect on us.For additional information on our revenues from this customer, see Part II, Item 8, Financial Statements and Supplementary Data, Note 9. The costs to maintain, repair and replace our pipeline system may exceed our expected levels. Much of our pipeline infrastructure was originally constructed many years ago.The age of these assets may result in them being more costly to maintain and repair. We may also be requiredto replace certain facilities over time.In addition, our pipeline assets may be subject to the risk of failures or other incidents due to factors outside of our control (including due to third party excavation near our pipelines, unexpected degradation of our pipelines, as well as design, construction or manufacturing defects) that could result in personal injury or property damages.Much of our pipeline system is located in populated areas which increases the level of such risks. Such incidents could also result in unscheduled outages or periods of reduced operating flows which could result in a loss of our ability to serve our customers and a loss of revenues.Although we are targeted to complete our pipeline integrity program which includes the development and use of in-line inspection tools in high consequence areas by its required completion date at the end of 2012, we will continue to incur substantial expenditures beyond 2012 relating to the integrity and safety of our pipelines.In addition, as indicated above there is a risk that new regulations associated with pipeline safety and integrity issues will be adopted that could require us to incur additional material expenditures in the future.There is also a risk of gas loss and field degradation for our storage operations. We do not own all of the land on which our pipeline system and facilities are located, which could disrupt our operations. We do not own all of the land on which our pipeline system and facilities are located.We are subject to the risk that we do not have valid rights-of-way, that such rights-of-way may lapse or terminate, our facilities may not be properly located within the boundaries of such rights-of-way or the landowners otherwise interfere with our operations.Our loss of or interference with these rights could have a material adverse effect on us. There are accounting principles that are unique to regulated interstate pipeline assets that could materially impact our recorded earnings. Accounting policies for FERC regulated pipelines are in certain instances different from U.S. generally accepted accounting principles (GAAP) for non-regulated entities. For example, FERC accounting policies permit certain regulatory assets to be recorded on our balance sheet that would not typically be recorded for non-regulated entities.In determining whether to account for regulatory assets on our pipeline system, we consider various factors including regulatory changes and the impact of competition to determine the probability of recovery of these assets.Currently, we have regulatory assets recorded on our balance sheet.If we determine that future recovery is no longer probable, then we could be required to write off the regulatory assets in the future.In addition, we capitalize a carrying cost (AFUDC) on equity funds related to our construction of long-lived assets.Equity amounts capitalized are included as other income on our income statement.To the extent that one of our expansion projects is not fully subscribed when it goes into service, we may experience a reduction in our earnings once the pipeline is placed into service. The supply and demand for natural gas could be adversely affected by many factors outside of our control which could negatively affect us. Our success depends on the supply and demand for natural gas.The degree to which our business is impacted by changes in supply or demand varies. For example, we are not significantly impacted in the short-term by reductions in the supply or demand for natural gas since we recover most of our revenues from reservation charges under longer-term contracts that are not dependent on the supply and demand of natural gas in the short-term.However, our business can be negatively impacted by sustained downturns in supply and demand for natural gas. One of the major factors that will impact natural gas demand will be the potential growth of natural gas in the power generation market, particularly driven by the speed and level of existing coal-fired power generation that is replaced with natural gas-fired power generation.In addition, the supply and demand for natural gas for our business will depend on many other factors outside of our control, which include, among others: 6 Table of Contents ● adverse changes in global economic conditions, including changes that negatively impact general demand for power generation and industrial loads for natural gas; ● adverse changes in geopolitical factors and unexpected wars, terrorist activities and others acts of aggression; ● technological advancements that may drive further increases in production from natural gas shales; ● competition from imported LNG and alternate fuels; ● increased prices of natural gas that could negatively impact demand for these products; ● increased costs to transport natural gas; ● adoption of various energy efficiency and conservation measures; and ● perceptions of customers on the availability and price volatility of natural gas prices over the longer-term. The price for natural gas could be adversely affected by many factors outside of our control which could negatively affect us. Natural gas prices historically have been volatile and are likely to continue to be volatile in the future, especially given current global geopolitical and economic conditions. There is a risk that commodity prices will remain depressed for sustained periods, especially in relation to natural gas prices which are at relatively low levels at this time.The degree to which our business is impacted by lower commodity prices varies. For example, we are not as significantly impacted in the short-term by changes in natural gas prices.However, we can be negatively impacted in the long-term by sustained depression in commodity prices for natural gas including reductions including reductions in our ability to renew transportation contracts on favorable terms, as well as to construct new pipeline infrastructure.The price for natural gas is subject to a variety of additional factors that are outside of our control, which include, among others: ● changes in regional and domestic supply and demand; ● changes in basis differentials among different supply basins that can negatively impact our ability to compete with supplies from other basins, including our ability to maintain transportation revenues and renew transportation contracts in supply basins that are not as competitive as other alternatives; ● changes in the costs of transporting natural gas; ● increased in federal and state taxes, if any, on the transportation of natural gas; ● the price and availability of supplies of alternative energy sources; and ● the amount of capacity available to transport natural gas. Our business is subject to competition from third parties which could negatively affect us. The natural gas business is highly competitive.We compete with other interstate and intrastate pipeline companies as well as gatherers and storage companies in the transportation and storage of natural gas.We also compete with suppliers of alternate sources of energy, including electricity, coal and fuel oil.We frequently have one or more competitors in the supply basins and markets that we are connected to.This includes the Rockies Express Pipeline and other third-party competitors in the U.S. Rocky Mountain region. Our operations are subject to operational hazards and uninsured risks which could negatively affect us. Our operations are subject to a number of inherent risks including fires, earthquakes, adverse weather conditions (such as extreme cold or heat, tornadoes, lightning and flooding) and other natural disasters; terrorist activity or acts of aggression; the collision of equipment of third parties on our infrastructure (such as damage caused to our underground pipelines by third party excavation or construction); explosions, pipeline failures, mechanical and process safety failures, events causing our facilities to operate below expected levels of capacity or efficiency; uncontrollable flows of natural gas, release of pollution or contaminants into the environment (including discharges of toxic gases or substances) and other environmental hazards. Each of these risks could result in (a) damage or destruction of our facilities, (b) damages and injuries to persons and property or (c) business interruptions while damaged energy infrastructure is repaired or replaced, each of which could cause us to suffer substantial losses. In addition, although the potential effects of climate change on our operations (such as flooding, etc.) are uncertain at this time, changes in climate patterns as a result of global emissions of greenhouse gas (GHG) could have a negative impact upon our operations in the future. 7 Table of Contents While we maintain insurance against some of these risks in amounts that we believe are reasonable, our insurance coverages have material deductibles, self-insurance levels, limits on our maximum recovery and do not cover all risks.For example, we do not carry or are unable to obtain insurance coverage on terms that we find acceptable for certain exposures including, but not limited to certain environmental exposures (including potential environmental fines and penalties), business interruption, named windstorm/hurricane exposures and in limited circumstances certain political risk exposures. The premiums and deductibles we pay for certain insurance policies are also subject to the risk of substantial increases over time that could negatively impact our financial results. In addition, we may not be able to renew existing insurance policies or procure desirable insurance on commercially reasonable terms.There is also a risk that our insurers may default on their coverage obligations. As a result, we could be adversely affected if a significant event occurs that is not fully covered by insurance. We are subject to a complex set of laws and regulations that regulate the energy industry for which we have to incur substantial compliance and remediation costs. Our operations are subject to a complex set of federal, state and local laws and regulations that tend to change from time to time and generally are becoming increasingly more stringent.In addition to laws and regulations affecting our business, there are various laws and regulations that regulate various market practices in the industry, including antitrust laws and laws that prohibit fraud and manipulation in the markets in which we operate.The authority of the Federal Trading Commission and the FERC to impose penalties for violations of laws or regulations has generally increased over the last few years.In addition, our business is subject to laws and regulations that govern environmental, health and safety matters.These regulations include compliance obligations for air emissions, water quality, wastewater discharge and solid and hazardous waste disposal, as well as regulations designed for the protection of human health and safety and threatened or endangered species.Compliance obligations can result in significant costs to install and maintain pollution controls, and to maintain measures to address personal and process safety and protection of the environment and animal habitat near our operations.We are often obligated to obtain permits or approvals in our operations from various federal, state and local authorities, which permits and approvals can be denied or delayed.In addition, we are exposed to fines and penalties to the extent that we fail to comply with the applicable laws and regulations, as well as the potential for limitations to be imposed on our operations.These regulations often impose remediation obligations associated with the investigation or clean-up of contaminated properties, as well as damage claims arising out of the contamination of properties or impact on natural resources.Finally, many of our assets are located and operate on federal, state, or local lands and are typically regulated by one or more federal, state or local agencies.For example, we operate assets that are located on federal lands, which are regulated by the Department of the Interior. The laws and regulations (and the interpretations thereof) that are applicable to our business could materially change in the future and increase the cost of our operations or otherwise negatively impact us. The regulatory framework affecting our business is frequently subject to change, with the risk that either new laws and regulations may be enacted or existing laws and regulation may be amended. Such new or amended laws and regulations can materially affect our operations and our financial results.In this regard, there have been proposals to implement or amend federal, state, and local laws and regulations that could negatively impact our business, which includes among others: ● Climate Change and other Emissions.There have been various legislative and regulatory proposals at the federal and state levels to address climate change and to regulate GHG emissions.The Environmental Protection Agency (EPA) and several state environmental agencies have already adopted regulations to regulate GHG emissions.Although natural gas as a fuel supply for power generation results has the least GHG emissions of any fossil fuel, it is uncertain at this time what impact the existing and proposed regulations will have on the demand for natural gas and on our operations.This will largely depend on what regulations are ultimately adopted, including the level of any emission standards; the amount and costs of allowances, offsets and credits granted; and incentives and subsidies provided to other fossil fuels, nuclear power and renewable energy sources. Although the EPA has adopted a tailoring rule to regulate GHG emissions, it is not expected to materially impact our operations until 2016.However, the tailoring rule is subject to judicial reviews and such reviews could result in the EPA being required to regulate GHG emissions at lower levels that could subject us to regulation prior to 2016. There have also been various legislative and regulatory proposals at the federal and state levels to address various emissions from coal-fired power plants.Although such proposals will generally favor the use of natural gas fired power plants over coal-fired power plants, it remains uncertain what regulations will ultimately be adopted and when they will be adopted.Finally, there have been other various environmental regulatory proposals that could increase the cost of our environmental liabilities as well as increase our future compliance costs.For example, the EPA has proposed more stringent ozone standards, as well as implemented more stringent emission standards with regard to certain combustion engines on our pipeline system. It is uncertain what impact new environmental regulations might have on us until further definition is provided in the various legislative, regulatory and judicial branches.In addition, any regulations would likely increase our costs of compliance by requiring us to monitor emissions, install additional equipment to reduce carbon emissions and possibly to purchase emission credits, as well as potentially delay the receipt of permits and other regulatory approvals. While we may be able to include some or all of the costs associated with our environmental liabilities and environmental compliance in the rates charged by our pipelines, our ability to recover such costs is uncertain and may depend on events beyond our control including the outcome of future rate proceedings before the FERC and the provisions of any final regulations and legislation. 8 Table of Contents ● Renewable / Conservation Legislation.There have been various legislative and regulatory proposals at the federal and state levels to provide incentives and subsidies to (a) shift more power generation to renewable energy sources and (b) support technological advances to drive less energy consumption.These incentives and subsidies could have a negative impact on natural gas consumption and thus have negative impacts on our operations and financial results. ● Pipeline Safety. There Various legislative and regulatory reforms associated with pipeline safety and integrity issues have been recently proposed, including reforms that would require increased periodic inspections, installation of additional valves and other equipment on our pipelines and subjecting additional pipelines (including gathering and intrastate pipeline facilities) to more stringent regulation. It is uncertain what reforms, if any, will be adopted and what impact they might ultimately have on our operations or financial results. We are exposed to the credit risk of our counterparties and our credit risk management may not be adequate to protect against such risk. We are subject to the risk that our counterparties fail to make payments to us within the time required under our contracts. Our current largest exposures are associated with shippers under long-term transportation contracts on our pipeline system. Our credit procedures and policies may not be adequate to fully eliminate counterparty credit risk. In addition, in certain situations, we may assume certain additional credit risks for competitive reasons or otherwise. If our existing or future counterparties fail to pay and/or perform, we could be adversely affected. For example, we may not be able to effectively remarket capacity or enter into new contracts at similar terms during and after insolvency proceedings involving a customer. We are exposed to the credit and performance risk of our key contractors and suppliers. As an owner of energy infrastructure facilities with significant capital expenditures, we rely on contractors for certain construction and we rely on suppliers for key materials, supplies and services, including steel mills and pipe and tubular manufacturers. There is a risk that such contractors and suppliers may experience credit and performance issues that could adversely impact their ability to perform their contractual obligations with us, including their performance and warranty obligations. This could result in delays or defaults in performing such contractual obligations and increased costs to seek replacement contractors, each which could adversely impact us. We have certain contingent liabilities that could exceed our estimates. We have certain contingent liabilities associated with litigation, regulatory and environmental matters.In this regard, although we have greatly reduced our litigation, regulatory and environmental exposures over the last several years, we continue to have contingent liabilities (see Part II, Item 8, Financial Statements and Supplementary Data, Note 7). Although we believe that we have established appropriate reserves for our litigation and environmental matters, we could be required to accrue additional amounts in the future and these amounts could be material. 9 Table of Contents We have also sold assets and either retained certain liabilities or indemnified certain purchasers against future liabilities related to assets sold, including liabilities associated with environmental and other representations that we have provided. Although we believe that we have established appropriate reserves for these liabilities, we could be required to accrue additional amounts in the future and these amounts could be material. We have experienced substantial reductions and turnover in the workforce that previously supported the ownership and operation of such assets which could result in difficulties in managing these retained liabilities, including a reduction in historical knowledge of the assets and business that is required to effectively manage these liabilities or defend any associated litigation or regulatory proceedings. We are subject to interest rate risks. Although a substantial portion of our debt capital structure has fixed interest rates, changes in market conditions, including potential increases in the deficits of foreign, federal, and state governments, could have a negative impact on interest rates that could cause our financing costs to increase. Since interest rates are at historically low levels, it is anticipated that they will increase in the future. Risks Related to Our Affiliation with El Paso and EPB El Paso and EPB file reports, proxy statements and other information with the SEC under the Securities Exchange Act of 1934, as amended. Each prospective investor should consider this information and the matters disclosed therein in addition to the matters described in this report. Such information is not included herein or incorporated by reference into this report. We are a majority owned subsidiary of EPB and El Paso. As a majority owned subsidiary of EPB and El Paso, subject to limitations in our indentures, EPB and El Paso have substantial control over: • decisions on our financing and capital raising activities; • mergers or other business combinations; • our acquisitions or dispositions of assets; and • our participation in EPB’s cash management program. EPB and El Paso may exercise such control in their interests and not necessarily in the interests of us or the holders of our long-term debt. Our business requires the retention and recruitment of a skilled workforce and the loss of employees could result in the failure to implement our business plan. Our business requires the retention and recruitment of a skilled workforce. If El Paso is unable to retain and recruit employees such as engineers and other technical personnel, our business could be negatively impacted. Our relationship with El Paso and EPB and their financial condition subjects us to potential risks that are beyond our control. Due to our relationship with El Paso and EPB, adverse developments or announcements concerning them or their other subsidiaries could adversely affect our financial condition, even if we have not suffered any similar development. El Paso, EPB and their subsidiaries, including us, are on a stable outlook with Moody’s Investor Service, Fitch Ratings and Standard & Poor’s rating agencies.There is a risk that these credit ratings may be adversely affected in the future as the credit rating agencies continue to review our, EPB’s, and El Paso’s leverage, liquidity and credit profile. Any reduction in our, El Paso’s, or EPB’s credit ratings could impact our ability to access the capital markets, as well as our cost of capital. Below are the ratings assigned to our, El Paso’s and EPB’s senior unsecured indebtedness at December 31, 2010: 10 Table of Contents Rating Agency Moody’s Investor Service Standard & Poor’s Fitch Ratings Credit Ratings CIG Baa3 (1) BB (2) BBB- (1) EPB Ba1 (2) BB (2) BBB- (1) El Paso Ba3 (2) BB- (2) BB+ (2) Investment Grade Non-Investment Grade EPB provides cash management services and El Paso provides other corporate services for us. We are currently required to make distributions of available cash as defined in our partnership agreement on a quarterly basis to our partners. In addition, we conduct commercial transactions with some of our affiliates. If EPB, El Paso or such affiliates are unable to meet their respective liquidity needs, we may not be able to access cash under the cash management program, or our affiliates may not be able to pay their obligations to us. However, we might still be required to satisfy any affiliated payables we have established. Our inability to recover any affiliated receivables owed to us could adversely affect our financial position and cash flows. For a further discussion of these matters, see Part II, Item 8, Financial Statements and Supplementary Data, Note 11. Our relationship with El Paso and EPB subjects us to potential conflicts of interest and they may favor their interests to the detriment of us. Although EPB has majority control of most decisions affecting our business, there are certain decisions that require the approval of both El Paso and EPB, including material regulatory filings, any significant sale of our assets, mergers and certain changes in affiliated service agreements. Conflicts of interest or disagreements could arise between El Paso and EPB with regard to such matters requiring unanimous approval, which could negatively impact our future operations. 11 Table of Contents ITEM 1B. UNRESOLVED STAFF COMMENTS We have not included a response to this item since no response is required under Item 1B of Form 10-K. ITEM 2. PROPERTIES A description of our properties is included in Item 1, Business, and is incorporated herein by reference. We believe that we have satisfactory title to the properties owned and used in our businesses, subject to liens for taxes not yet payable, liens incident to minor encumbrances, liens for credit arrangements and easements and restrictions that do not materially detract from the value of these properties, our interests in these properties or the use of these properties in our business. We believe that our properties are adequate and suitable for the conduct of our business in the future. ITEM 3. LEGAL PROCEEDINGS A description of our material legal proceedings is included in Part II, Item 8, Financial Statements and Supplementary Data, Note 7, and is incorporated herein by reference. Natural Buttes.In May 2004, the EPA issued a Compliance Order to us related to alleged violations of aTitle V air permit in effect at our Natural Buttes Compressor Station. In September 2005, the matter was referred to the U.S. Department of Justice (DOJ). We entered into a tolling agreement with the United States and conducted settlement discussions with the DOJ and the EPA. While conducting some testing at the facility, we discovered that three generators installed in 1992 may have been emitting oxides of nitrogen at levels which suggested the facility should have obtained a Prevention of Significant Deterioration (PSD) permit when the generators were first installed, and we promptly reported those test data to the EPA. We executed a Consent Decree with the DOJ and have paid a total of $1.02 million to settle all of these Title V and PSD issues at the Natural Buttes Compressor Station.In addition, as required by the Consent Decree, ambient air monitoring at the Uintah Basin commenced on January 1, 2010 for a period of two years. In November 2009, we sold our Natural Buttes Compressor Station and gas processing plant to a third party for $9 million. Pursuant to the 2009 FERC order approving the sale of the compressor station and gas processing plant, we filed proposed accounting entries associated with the sale with the FERC for its approval which utilized a technical obsolescence valuation methodology for determining the portion of the composite accumulated depreciation attributable to the plant which resulted in us recording a gain on the sale in the fourth quarter of 2009. In September 2010, the FERC issued an order that utilized a different depreciation allocation methodology to estimate the net book value of the facilities. Based on the order, we recorded a non-cash adjustment as an increase of operation and maintenance expense of approximately $21 million in September, 2010 to write down net property, plant and equipment associated with the sale of the Natural Buttes facilities since it is no longer probable of recovery. We have filed a request for rehearing and clarification of the order. ITEM 4. (REMOVED AND RESERVED) 12 Table of Contents PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES All of our partnership interests are held by El Paso and EPB and, accordingly, are not publicly traded. Prior to converting into a general partnership effective November 1, 2007, all of our common stock was held by El Paso. We are required to make distributions to our partners of available cash as defined in our partnership agreement on a quarterly basis from legally available funds that have been approved for payment by our Management Committee. We made cash distributions to our partners of approximately $170 million in 2010, $144 million in 2009 and approximately $109 million in 2008. Additionally, in January 2011, we made a cash distribution of approximately $44 million to our partners. ITEM 6. SELECTED FINANCIAL DATA The following selected historical financial data is derived from our audited consolidated financial statements and is not necessarily indicative of results to be expected in the future. The selected financial data should be read together with Item 7, Management’s Discussion and Analysis and Financial Condition and Results of Operations and Item 8, Financial Statements and Supplementary Data included in this Report on Form 10-K. As of or for the Year Ended December 31, (In millions) Operating Results Data: Operating revenues $ Operating income Net income 87 Financial Position Data: Total assets $ Long-term debt and other financing obligations, less current maturities Partners’ capital 13 Table of Contents ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Our Management’s Discussion and Analysis (MD&A) should be read in conjunction with our consolidated financial statements and the accompanying footnotes. MD&A includes forward-looking statements that are subject to risks and uncertainties that may result in actual results differing from the statements we make. These risks and uncertainties are discussed further in Part I, Item 1A, Risk Factors. We have included a discussion in this MD&A of our business, growth projects, results of operations, liquidity, contractual obligations and critical accounting estimates that may affect us as we operate in the future. Overview Business. Our primary business consists of the interstate transportation, storage and processing of natural gas. Each of these businesses faces varying degrees of competition from other existing and proposed pipelines, as well as from alternative energy sources used to generate electricity, such as hydroelectric power, wind, solar, coal and fuel oil. Our revenues from transportation, storage and processing services consist of the following types. Type Description Percent of Total Revenues in 2010 (1) Reservation Reservation revenues are from customers (referred to as firm customers) that reserve capacity on our pipeline system and storage facilities. These firm customers are obligated to pay a monthly reservation or demand charge, regardless of the amount of natural gas they transport or store, for the term of their contracts. 92 Usage and Other Usage revenues are from both firm customers and interruptible customers (those without reserved capacity) that pay usage charges based on the volume of gas actually transported, stored, injected or withdrawn. 8 Excludes liquids transportation revenue,fuel sales and in the case of CIG, liquids revenue associated withour processing plants. The FERC regulates the rates we can charge our customers. These rates are generally a function of the cost of providing services to our customers, including a reasonable return on our invested capital. Because of our regulated nature and the high percentage of our revenues attributable to reservation charges, our revenues have historically been relatively stable. However, our financial results can be subject to volatility due to factors such as changes in natural gas prices, changes in supply and demand, regulatory actions, competition, declines in the creditworthiness of our customers and weather. During 2008, we recorded cost and revenue tracker adjustments associated with the implementation of fuel and related gas cost recovery mechanisms, which the FERC approved subject to the outcome of technical conferences. The implementation of these mechanisms was protested by a limited number of shippers. On July 31, 2009, the FERC issued an order to us directing us to remove the cost and revenue components from our fuel recovery mechanism. Due to this order, our future earnings may be impacted by both positive and negative fluctuations in gas prices related to fuel imbalance revaluations and othergas balance related items. We continue to explore options to minimize the price volatility associated with these operational pipeline activities.Our tariff continues to provide that the difference between the quantity of fuel retained and fuel used in operations and lost and unaccounted for will be flowed-through or charged to shippers. These fuel trackers remove the impact of over or under collecting fuel and lost and unaccounted for gas from our operational gas costs. CIG Rate Case.Under the terms of the 2006 rate case settlement, we must file a new general rate case to be effective no later than October 1, 2011. In February 2011, FERC approved an amendment of the 2006settlement, which was unopposed by all of our shippers, to provide for a modificationallowing the effective date of the required new rate case to be moved to December 1, 2011. The purpose of the delay in filing date is to allow us and our shippers the opportunity to reach a settlement of the rate proceeding before it is formally filed at FERC. At this time, the outcome of the pre-filing settlement negotiations and the outcome of the upcoming general rate case, in the event pre-filing settlement cannot be reached, cannot be known with certainty. 14 Table of Contents We continue to managethe process of renewing expiring contracts to limit the risk of significant impacts on our revenues. Our ability to extend our existing customer contracts or remarket expiring contracted capacity is dependent on competitive alternatives, the regulatory environment at the federal, state and local levels and the market supply and demand factors at the relevant dates these contracts are extended or expire. The duration of new or renegotiated contracts will be affected by current prices, competitive conditions and judgments concerning future market trends and volatility. Subject to regulatory requirements, we attempt to recontract or remarket our capacity at the maximum rates allowed under our tariffs, although at times, we enter into firm transportation contracts at amounts that are less than these maximum allowable rates to remain competitive. Our existing contracts expire at various times and in varying amounts of throughput capacity. The weighted average remaining contract term for our active contracts is approximately seven years as of December 31, 2010. Below are the contract expiration portfolio and the associated revenue expirations for our firm transportation contracts as of December 31, 2010, including those with terms beginning in 2011 or later. Contracted Capacity Percent of Total Contracted Capacity Reservation Revenue Percent of Total Reservation Revenue (BBtu/d) (In millions) 5 $ 11 3 14 45 14 30 84 27 6 27 9 3 12 4 2016 and beyond 42 43 Total $ Projects Placed In Service. In December 2010, the Raton 2010 expansion project was placed into service, with a total project cost of approximately $95 million, well below the original budget.This expansion consists of approximately 118 miles of pipeline from the Raton Basin Wet Canyon Lateral to the south end of the Valley Line and provides additional capacity of approximately 130 MMcf/d from the Raton Basin in southern Colorado to the Cheyenne Hub in northern Colorado. In June 2009, the Totem Gas Storage project was placed in service under our certificate with the FERC.We operate this storage facility, which is also owned by WYCO. This project consists of a natural gas storage field that services and interconnects with the High Plains pipeline. The Totem Gas Storage field has 6Bcf of working natural gas storage capacity with a maximum withdrawal rate of 200 MMcf/d and a maximum injection rate of 100 MMcf/d. All of the storage capacity of this new storage field is fully contracted with PSCo pursuant to a firm contract through 2040. In November 2008, the High Plains pipeline was placed in service under our certificate with the FERC. We operate this pipeline, which is owned by WYCO, a joint venture with an affiliate of PSCo in which we have a 50 percent ownership interest. For a further discussion of the accounting related to this asset, see Item 8, Financial Statements and Supplementary Data, Note 6. The High Plains pipeline consists of a 164-mile interstate gas pipeline extending from the Cheyenne Hub in northeast Colorado to PSCo’s Fort St. Vrain electric generation plant and other points of interconnection with PSCo’s system. The system added approximately 900 MMcf/d of overall transportation capacity to our system. The increased capacity is primarily contracted with PSCo pursuant to a firm contract through 2029. Growth Projects. We expect to spend approximately $24 million on organic growth projects through 2012. In addition to our organic growth projects, which are primarily contracted, we have other projects that are in various phases of commercial development. Many of the potential projects involve expansion capacity to serve increased natural gas-fired generation loads. For example, along the Front Range of our system, utilities have various projects under development that involve constructing new natural gas-fired generation in part to provide backup capacity required when renewable generation is not available during certain daily or seasonal periods. Most of these potential expansion projects would have in-service dates for 2014 and beyond. If we are successful in contracting for these new loads the capital requirements of such projects could be substantial and would be incremental to our contracted organic growth projects. Although we pursue the development of these potential projects from time to time, there can be no assurance that we will be successful in negotiating the definitive binding contracts necessary for such projects to be included in our contracted organic growth projects. 15 Table of Contents We believe that cash flows from operating activities, combined with amounts available to us under EPB’s cash management program and capital contributions from our partners, will be adequate to meet our capital requirements and our existing operating needs. 16 Table of Contents Results of Operations Our management uses earnings before interest expense and income taxes (EBIT) as a measure to assess the operating results and effectiveness of our business, which consist of consolidated operations as well as an investment in an unconsolidated affiliate. We believe EBIT is useful to investors to provide them with the same measure used byEl Paso to evaluate our performance and so that investors may evaluate our operating results without regard to our financing methods. We define EBIT as net income adjusted for items such as interest and debt expense andaffiliated interest income. EBIT may not be comparable to measures used by other companies. Additionally, EBIT should be considered in conjunction with net income and other performance measures such as operating income or operating cash flows. Below is a reconciliation of our EBIT to net income, our throughput volumes and an analysis and discussion of our results in 2010 compared with 2009 and 2009 compared with 2008. Operating Results: (In millions, except for volumes) Operating revenues $ $ $ Operating expenses ) ) ) Operating income Other income, net 8 4 11 EBIT Interest and debt expense ) ) ) Affiliated interest income, net 1 2 23 Net income $ $ $ Throughput volumes (BBtu/d) EBIT Analysis: 2010 to 2009 2009 to 2008 Operating Revenue Operating Expense Other Total Operating Revenue Operating Expense Other Total Favorable/(Unfavorable) (In millions) Expansions $
